DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Claims 1-3, 5-11, 13, 14, 16-22 are pending.  Claims 4, 12, 15 are cancelled.  Claims 1-3, 5-11, 13, 14, 16-22 are rejected.

Response to Amendments
Applicant’s arguments traversing the prior art rejections are considered, but are moot in view of new grounds of rejections.
The claim numbering appears to be off.  For example, current claims 5, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17, 18, 19, 20, 21 of the 11/25/2020 Amendment seem to correspond to claim 6, 7, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 21, 22 of the 6/17/2020 Amendment, respectively.  This Office Action uses claim numbering as provided in the 11/25/2020 Amendment.  Applicant is requested to provide the correct claim listing in the next response.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 8, 10, 11, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US Publication No. 20160261701 A1), Treat (US Publication No. 20120174121 A1) and Kosaka (US Publication No. 20160011766 A1).

Regarding claim 1, Dhawan discloses a method, comprising: 
retrieving, 
analyzing the page scrolling event to determine a page scrolling rate; ([0035], [0036] - analyzing information about stopping at a particular scroll position within the web page, for example, by the web server communicator 106.  In order for the web server communicator 106 to realize about stopping at a particular scroll position within the web page, it is implied that the web server communicator 106 determines a page scrolling rate of zero.)
comparing the page scrolling rate against a pre-set scrolling rate threshold;  ([0035], [0036] - In order for the web server communicator 106 to realize about stopping at a particular scroll position within the web page, it is implied that the web server communicator 106 determines whether the  page scrolling rate is equal to a preset threshold of zero.)
in response to the page scrolling rate being 
extracting a set of information based at least in part on a portion of an application interface (e.g., the web page 304 shown in FIG. 3) located between the page start location and the page end location, ([0035], [0036], [0039], [0040] - the web content extractor 108 identifies and extracts specific content of the webpage at the particular 
Dhawan does not disclose retrieving, from a core layer of a layout engine information pertaining to a user event.
Furthermore, Dhawan does not disclose in response to the page scrolling rate being less than the pre-set scrolling rate threshold, determining a page start location and a page end location corresponding to the page scrolling event.
Treat discloses retrieving, from a core layer of a layout engine (e.g., browser engine) information pertaining to a user event (e.g., user event); and ([0067] and FIG. 5A– “the browser engine is configured to handle user events by invoking predefined functions that may be implemented at least in part by the device operating system, for example through the invocation of an operating system API.” Retrieving information, e.g., information of a specific predefined function pertaining to the received user event, as illustrated in Fig. 5, from a core layer of the browser engine, e.g., the predefined functions of the browser engine, the predefined functions being implemented by the device operating system.  Since the predefined functions of the browser engine are implemented by the device operating system, these predefined functions are considered as a core layer of the browser engine.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan in view of Treat in order to 
Dhawan and Treat do not disclose in response to the page scrolling rate being less than the pre-set scrolling rate threshold, determining a page start location and a page end location corresponding to the page scrolling event.
Kosaka discloses in response to the page scrolling rate being less than the pre-set scrolling rate threshold (e.g., the predetermined threshold), determining a page start location (e.g., the top of area 411)  and a page end location (e.g., the bottom of area 411) corresponding to the page scrolling event. ([0061] and FIG. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan and Treat in view of Kosaka in order to in response to the page scrolling rate being less than the pre-set scrolling rate threshold, determine a page start location and a page end location corresponding to the page scrolling event.  One of ordinary skill in the art would have been motivated because it improves identification of already-read portion of a page while performing a scrolling operation through the page.

Regarding claim 2, Dhawan discloses wherein the user event comprises a first user event, ([0035], [0036] – tracking user's scroll behavior which includes a first user event of scrolling) 
wherein the information from the application interface (e.g., the web page 304) comprises a first set of information (e.g., information on the user's scroll behavior within 
the method further comprising extracting a second set of information from the application interface (e.g., the web page 304) based at least in part on a second user Application Serial No. 16/135,751 Attorney Docket No. BANMP0562event (e.g., web page elements clicked on by the user, web page elements hovered over by the user) comprises: 
determining an event type associated with the second user event; and ([0035], [0036] and FIG. 3 – The web server log file includes “information indicative of a user's interactions with a multimedia feature within a web page,” “such as information indicating web page elements clicked on by the user, web page elements hovered over by the user, etc.”  This implies that the event type associated with the second user event is determined to be clicking, hovering, etc. such that it is stored in the web server log file.)
extracting the second set of information from the application interface based at least in part on the determined event type. ([0035], [0036] and FIG. 3 – The web server log file includes “information indicative of a user's interactions with a multimedia feature within a web page,” “such as information indicating web page elements clicked on by the user, web page elements hovered over by the user, etc.”  The information associated with the user events of clicking, hovering, etc., is extracted such that it is stored in the web server log file.)

Regarding claim 3, Dhawan discloses wherein the event type comprises a page zooming event, a page editing event, or both. ([0042] and [0068] disclose a page 

Regarding claim 5, Dhawan discloses wherein the page scrolling event comprises a first page scrolling event, ([0035], [0036] – tracking user's scroll behavior which includes a first user event of scrolling) and wherein: the event type comprises a second page scrolling event; ([0035], [0036] disclose tracking user's scroll behavior.  It is obvious that the user's scroll behavior includes multiple page scrolling events.)
the extracting of the second set of information based at least in part on the determined event type comprises: 
analyzing the second page scrolling event to retrieve a page scrolling time duration; and ([0035] discloses “time spent by the user at a particular scroll position within the web page, etc.” [0038] discloses “stops at a scroll position for a given amount of time,”  It is reasonable to consider the time stopped at a scroll position as being the time between two consecutive scrolling events.  Alternatively, [0039] discloses “the time that elapses between particular scroll positions within the web page.  This time can be considered as corresponding to the claimed page scrolling time duration.) 
extracting the second set of information from the application interface based at least in part on the page scrolling time duration.   ([0040] – “an amount of time a user spends at a particular scroll position, above a threshold amount, indicates the user has experienced the content within the web page at that particular scroll position.  The threshold amount can be determined by the web content extractor 108, or may be configured by a web manager utilizing the analytics system 100.  Thus, by identifying 

Regarding claim 6, Dhawan discloses the page scrolling time duration comprises: a triggering time associated with the second page scrolling event, and an opening time when the application interface is opened; and ([0040] – the amount of time a user spends at a particular scroll position is the time between two consecutive scrolling events, i.e., the first event and the second event.  The beginning of the second scrolling event corresponds to the claimed triggering time associated with the second page scrolling event.  The end of the first scrolling event corresponds to the claimed opening time when the application interface is opened.  That is, the web page is refreshed, which is considered as being opened, when the first scrolling event ends.)
the extracting of the second set of information from the application interface based at least in part on the page scrolling time duration comprises: computing a time difference between the triggering time associated with the second page scrolling event and the opening time to obtain a first time duration; and ([0040] – As explained above, the amount of time a user spends at a particular scroll position is the time between the beginning of the second scrolling event and the end of the first scrolling event.)
in response to the first time duration being greater than a first pre-set time duration threshold, extracting the second set of information contained in a visible area of a screen from the application interface. ([0040] - the amount of time a user spends at a 

Regarding claim 8, Dhawan discloses wherein the application interface includes a page (e.g., web page 304) displayed in a web browser. ([0055], [0062] and FIG. 3)

Regarding claim 10, Dhawan discloses the event type comprises a page editing event; and ([0024] and [0035] disclose web page elements hovered over by the user, which is considered as the claimed page editing event.)
the page editing event includes at least one of: click, selection, copy, paste, cut, drag, drop, and hover operations with respect to the application interface. ([0024] and [0035] disclose the hover operations with respect to the web page.)

Regarding claim 11, Dhawan discloses wherein the extracting of the second set of information from the application interface based at least in part on the determined event type comprises: analyzing the page editing event (e.g., mouse hovering event) to retrieve a set of coordinates corresponding to the second user event comprising the page editing event; and Application Serial No. 16/135,751 ([0024] and [0035] – the mouse hovering event is analyzed to track identified content within a web page that the user has experienced.  It is implied that tracking a mouse hovering event involves retrieving a set of coordinates corresponding to the mouse hovering.)


Regarding claim 14, Dhawan, Treat and Kosaka, in particular, Treat discloses wherein the retrieving of the information pertaining to the user event comprises: 
retrieving a user event identifier recorded in the core layer of the layout engine, the user event identifier being determined based at least in part on user gestures. ([0067] and FIG. 5A– “the browser engine is configured to handle user events by invoking predefined functions that may be implemented at least in part by the device operating system, for example through the invocation of an operating system API.” Retrieving information, e.g., information of a specific predefined function pertaining to the received user event, as illustrated in Fig. 5, from a core layer of the browser engine, e.g., the predefined functions of the browser engine, the predefined functions being implemented by the device operating system.  It is implied that the specific predefined function is identified in order to handle the user event.  The specific predefined function identified corresponds to the claimed user event identifier.  It is implied that the user event is identified based at least in part on user gestures.  As such, user event identifier, which corresponds to the predefined function identified, is determined based at least in part on user gestures.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 16, Dhawan discloses wherein the information extracted includes user operation information (e.g., user's scroll behavior information). ([0035] - user's scroll behavior information is extracted such that the information is stored in web server log files.)

Regarding claim 17, the reasons for rejections are similar as these for claim 1.

Regarding claim 18, the reasons for rejections are similar as these for claim 2.

Regarding claim 19, the reasons for rejections are similar as these for claim 3.

Regarding claim 20, the reasons for rejections are similar as these for claim 1.
 
Regarding claim 21, the reasons for rejections are similar as these for claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dhawan, Treat and Kosaka as applied to claim 6, and further in view of 
Chang (US Publication No. 20170214951 A1).

Regarding claim 7, Dhawan, Treat and Kosaka do not disclose wherein the page scrolling time duration comprises:

computing a time difference between the triggering time associated with the second page scrolling event and the triggering time associated with the previous page scrolling event to obtain a second time duration; and 
in response to the second time duration being greater than a second pre-set time duration threshold, extracting the second set of information contained in a currently visible area of a screen from the application interface.
Chang discloses wherein the page scrolling time duration comprises: 
a triggering time associated with the second page scrolling event, and a triggering time associated with a previous page scrolling event, and ([0052] and FIG. 6  – “if user stopped at a scroll position for more than a threshold time, then text analysis engine 402 can determine that the user did so to read the textual content.” “a scroll tracker, which monitors scrolling and/or cursor movement, can be implemented at client 106, to generate the scroll data based on the user's scrolling behavior.  Such scroll data may include a scroll position prior to the user viewing the video 104.  Based on the scroll position, text analysis engine 402 can determine the content that was rendered on the user's screen prior to viewing the video.” It is obvious that the time the user stopped at a scroll position can be based the triggering time associated with the second page scrolling event, and a triggering time associated with a previous page scrolling event.)

computing a time difference between the triggering time associated with the second page scrolling event and the triggering time associated with the previous page scrolling event to obtain a second time duration; and ([0052] and FIG. 6 – the second time duration is the length of time the user stopped at a scroll position.  As stated above, it is obvious that the time the user stopped at a scroll position can be based the triggering time associated with the second page scrolling event, and a triggering time associated with a previous page scrolling event.  Specifically, the time the user stopped at a scroll position is the time difference between the triggering time associated with the second page scrolling event and the triggering time associated with the previous page scrolling event.)
in response to the second time duration being greater than a second pre-set time duration threshold (e.g., a threshold time), extracting the second set information contained in a currently visible area of a screen from the application interface. ([0052] and FIG. 6 - “if user stopped at a scroll position for more than a threshold time, then text analysis engine 402 can determine that the user did so to read the textual content.”  It is implied that when the second time duration is greater than the threshold time, the information contained in a visible area of a screen as illustrated in FIG. 6 is extracted to be determined to be textual content read by the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan, Treat and Kosaka in view of Chang such that the page scrolling time duration comprises: a triggering time .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dhawan, Treat and Kosaka applied to claim 2, in view of Gonzales (US Publication No. 20150370331 A1).

Regarding claim 9, Dhawan discloses wherein: the event type comprises a page zooming event; ([0042] and [0068])
Dhawan, Treat and Kosaka do not disclose wherein the extracting of the second set of information from the application interface based at least in part on the determined event type comprises: 
analyzing the page zooming event to retrieve a set of coordinates corresponding to the page zooming event; and 

Gonzales discloses the extracting of the second set of information from the application interface based at least in part on the determined event type comprises: 
analyzing the page zooming event to retrieve a set of coordinates corresponding to the page zooming event; and ([0057] – “if the user inputs instructions to zoom in on a particular section of an image, the interest determination application 222 determines that the user is interested in the zoomed in portion of the image.”  In order to determine that the user is interested in the zoomed in portion of the image, it is implied that the set of coordinates of the portion of the image are retrieved.)
extracting information contained at the set of coordinates from the application interface. ([0057] –the zoomed portion of the image corresponds to the claimed information contained at the set of coordinates from the application interface.  In order to determine that the user is interested in the zoomed in portion of the image, it is implied that the zoomed in portion of the image is extracted to be subject of such determination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan, Treat and Kosaka in view of Gonzales such that the extracting of the second set of information from the application interface based at least in part on the determined event type comprises: analyzing the page zooming event to retrieve a set of coordinates corresponding to the page zooming event; and extracting information contained at the set of coordinates from the application interface. One of ordinary skill in the art would have been motivated because .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dhawan, Treat and Kosaka as applied to claim 1, in view of Ornstein (US Publication No. 20130227412 A1).

Regarding claim 13, Dhawan, Treat and Kosaka do not disclose resetting an event time associated with the user event.
Ornstein discloses resetting an event time associated with the user event (e.g., zooming operation). ([0024] – a timer is reset each time a new potential zoom level is established.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan, Treat and Kosaka in view of Ornstein in order to reset an event time associated with the user event.  One of ordinary skill in the art would have been motivated because it allows capturing user’s intent accurately.

Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan, Treat and Kosaka as applied to claim 19, and further in view of Hegarty (GB2508190A) and Madhavan (US Publication No. 20160019464 A1).


retrieving, 
Furthermore, Dhawan, Treat and Kosaka, in particular, Treat discloses retrieving, from a core layer of a layout engine (e.g., browser engine) information pertaining to a user event (e.g., user event); and ([0067] and FIG. 5A– “the browser engine is configured to handle user events by invoking predefined functions that may be implemented at least in part by the device operating system, for example through the invocation of an operating system API.” Retrieving information, e.g., information of a specific predefined function pertaining to the received user event, as illustrated in Fig. 5, from a core layer of the browser engine, e.g., the predefined functions of the browser engine, the predefined functions being implemented by the device operating system.  Since the predefined functions of the browser engine are implemented by the device operating system, these predefined functions are considered as a core layer of the browser engine.)
Dhawan, Treat and Kosaka fail to disclose determining whether to extract information from the set of editing coordinates comprises determining whether the set of editing coordinates comprises a non-null target or a null target with respect to the 
in response to a determination that the set of editing coordinates comprises the null target, omitting to extract information from the application interface based at least in part on the retrieved information pertaining to the set of editing coordinates associated with the page editing event.
Hegarty discloses determining whether to extract information from the set of editing coordinates comprises determining whether the set of editing coordinates comprises a non-null target or a null target with respect to an application interface, wherein the non-null target is associated with an edit target, wherein the null target is not associated with the edit target; and (page 4, lines 12-22, page 7, lines 24-26.  Events related to particular components on the page are events with editing coordinates comprising a non-null target.  Events not related to particular components on the page are events with editing coordinates comprising a null target.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan, Treat and Kosaka in view of Hegarty in order to determine whether to extract information from the set of editing coordinates comprises determining whether the set of editing coordinates comprises a non-null target or a null target with respect to an application interface, wherein the non-null target is associated with an edit target, wherein the null target is not associated with the edit target.  One of ordinary skill in the art would have been motivated because it enhances efficiencies in tracking user’s interests.

Madhavan discloses in response to a determination that the set of editing coordinates comprises the null target, omitting to extract information from the application interface based at least in part on the retrieved information pertaining to the set of editing coordinates associated with the page editing event. ([0061], [0079] – interactions made by the user with user interface elements of the webpage are monitored.  This implied that the user’s action that is not associated with a user interface elements are not monitored.  As such, it is implied the information extraction of a user’s action that is not associated with a user interface element is omitted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan, Treat, Kosaka and Hegarty in view of Madhavan in order to in response to a determination that the set of editing coordinates comprises the null target, omit to extract information from the application interface based at least in part on the retrieved information pertaining to the set of editing coordinates associated with the page editing event.  One of ordinary skill in the art would have been motivated because it reduces the amount of data that needs to be stored.

Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/JOHN B WALSH/           Primary Examiner, Art Unit 2451